EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
		In the Claims:
			Claim 24, line 1, the numeral “2” has been changed to --1--.
The above change was done to provide proper claim dependency, since claim 2 has now been amended into claim 1 and has been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art did not teach or suggest an atomiser as claimed by the applicant, specifically an atomiser comprising a liquid reservoir, comprising the fragrancing liquid to be atomized, the fragrancing liquid comprising the fragrance composition and a carrier solvent; and a liquid transport member wherein the liquid transport member extends from within the liquid reservoir to abut the orifice plate; and wherein the liquid transport member is a wick comprising paper, cotton, nylon, or polypropylene which is substantially contained within the liquid reservoir and both the wick and liquid reservoir are readily detachable together from the atomiser; and wherein the fragrancing liquid comprises 2-25% wt. of the fragrance composition, and, 75-98% wt. of the carrier solvent which comprises at least 50% wt. branched chain alkanes, together in combination with the other .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752